Order entered September 26, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00708-CV

                           IN RE JEROME JOHNSON, Relator

                Original Proceeding from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F01-53637-JH

                                          ORDER
       Before the Court are relator’s September 19, 2019 pro se motions for judicial notice, to

stay the mandamus proceedings with motion to abate, motion for an abatement of proceedings in

the interest of justice, and objection to the State’s response to his motion for nunc pro tunc

judgment. Relator is represented by counsel in this matter. Relator is not entitled to hybrid

representation. See Marshall v. State, 144 S.W.3d 618, 620 n.1 (Tex. Crim. App. 2006).

       Accordingly, relator’s motions and objection are DENIED.

                                                    /s/   BILL WHITEHILL
                                                          JUSTICE